               Case 2:18-cv-01938-MAK Document 18 Filed 10/15/18 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JEAN BERTIER, et al.                               CIVIL ACTION

                        v.                         NO. 18-1938

ASSESSMENT AND TREATMENT
ALTERNATIVES, INC., et al

                                              ORDER

          AND NOW, this 15th day of October 2018, it having been reported the above captioned

    matter is settled, it is ORDERED:

          1.      This action is DISMISSED under Local Rule of Civil Procedure 41.l(b); 1 and,

          2.      The Clerk of Court shall mark this matter CLOSED.




1
    Local Rule 41.l(b) provides:

         [a]ny such order of dismissal may be vacated, modified, or stricken from the
         record, for cause shown, upon the application of any party served within ninety
         (90) days of the entry of such order of dismissal, provided the application of the
         ninety-day time limitation is consistent with Federal Rule of Civil Procedure
         60(c).
